                          UNITED STATES DISTRICT COURT
                     IN THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION


BOBBY WEST, e al                                                                   PLAINTIFFS

VS.                                                 CIVIL ACTION NO. 3:16CV79-MPM-RP

CITY OF HOLLY SPRINGS, MISSISSIPPI,
et al                                                                            DEFENDANTS

                                            ORDER

       The parties have agreed that the City of Holly Springs should be the sole defendant as to

all claims in this action, except the malicious prosecution claim, which is asserted against Mayor

Buck individually. In recognition of this agreement, the parties have agreed that plaintiffs should

file an amended complaint consistent with this agreement. This order will memorialize this

agreement for the record.

       This, the 11th day of June, 2019.


                              /s/ Michael P. Mills
                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF MISSISSIPPI




                                                1
